IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
DANIEL WILLIAM NEWELL,

                                 Plaintiff,
                                                       CIVIL ACTION NO.: 19 Civ. 8912 (GBD) (SLC)
         against
                                                                          ORDER


CORRECTION OFFICER YATUKU,

                                 Defendant.

SARAH L. CAVE, United States Magistrate Judge:

         The Plaintiff was ordered to complete and return the medical releases to Defendant by

no later than March 20, 2020. By March 31, 2020, Defendant is directed file a letter on the docket

informing the court whether the medical releases were received.


Dated:             New York, New York
                   March 24, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge


Mail To:           Daniel William Newell
                   DIN: 19A4295
                   Downstate Correctional Facility
                   121 Red Schoolhouse Road
                   P.O. Box F
                   Fishkill, New York 12524
